
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.2



LETTER AMENDMENT NO. 1

to

MASTER SHELF AGREEMENT


        As of April 1, 2004

Prudential Investment Management, Inc.
The Prudential Insurance Company of America
Pruco Life Insurance Company
c/o Prudential Capital Group
Gateway Center Four
100 Mulberry Street
Newark, New Jersey 08102-4069

Ladies and Gentlemen:

        We refer to the Master Shelf Agreement dated as of June 3, 2003 (the
"Agreement") among Crosstex Energy Services, L.P., a Delaware limited
partnership (the "Company"), Prudential Investment Management, Inc.
("Prudential"), The Prudential Insurance Company of America ("PICA") and Pruco
Life Insurance Company ("Pruco" and, together with Prudential and PICA, the
"Purchasers"). Unless otherwise defined in this Letter Amendment No. 1 to Master
Shelf Agreement (this "Amendment"), the terms defined in the Agreement shall be
used herein as therein defined.

        The Company and its Affiliates propose to acquire LIG Pipeline Company,
a Nevada corporation, pursuant to the Purchase and Sale Agreement dated as of
February 13, 2004 between Crosstex Energy, L.P., a Delaware limited liability
company (the "MLP") and AEP Energy Services Investments, Inc., a Delaware
corporation, as amended by the First Amendment thereto dated as of February 13,
2004 (the "LIG Acquisition"). In order to effect the LIG Acquisition, the
Company proposes to borrow funds under the Bank Agreement and distribute such
funds in cash to the MLP (the "Cash Distribution"). The MLP proposes then to
make a loan in the amount of the Cash Distribution to Crosstex Louisiana Energy,
L.P., a subsidiary of the MLP ("Crosstex Louisiana"), in order to fund all or
part of the purchase price in connection with the LIG Acquisition. In connection
with the LIG Acquisition, the Company and its Affiliates propose to effect a
reorganization as described in the Omnibus Agreement dated as of March 31, 2004
among the MLP, the Company, Crosstex Louisiana, Crosstex Operating GP, LLC, a
Delaware limited liability company, the General Partner, LIG Liquids Holdings,
L.P., a Delaware limited partnership, Crosstex Tuscaloosa, LLC, a Louisiana
limited liability company, Crosstex Treating Services GP, LLC, a Delaware
limited liability company, Crosstex Acquisition Management GP, LLC, a Delaware
limited liability company, and Crosstex Gulf Coast Marketing Ltd., a Texas
limited partnership (the "Omnibus Agreement"), which specifically provides that
(a) Crosstex Louisiana will transfer substantially all of the assets acquired by
it and its Subsidiaries pursuant to the LIG Acquisition to the Company and its
Subsidiaries, (b) Crosstex Operating GP, LLC will be substituted as the general
partner of the Company and (c) Crosstex Acquisition Management GP, LLC and
Crosstex Treating Services GP, LLC will each merge with and into Crosstex Energy
Services GP, LLC (the "Reorganization").

        In connection with the foregoing, the Company has requested that the
Purchasers make certain amendments to the Agreement and grant a limited consent
and waiver with respect to the LIG Acquisition, the Cash Distribution and the
Reorganization. Subject to the terms and conditions specified herein, the
Purchasers have indicated their willingness to make such amendments, and grant
such limited consent and waiver, all as more particularly set forth herein.
Accordingly, subject to satisfaction of the conditions set forth in paragraph 8
hereof, and in reliance on the representations and warranties of the Company set
forth in paragraph 7 hereof, the Purchasers hereby agree with the Company to
amend the Agreement as provided in paragraphs 1 through 5 below, and to grant
the

--------------------------------------------------------------------------------




limited consent and waiver specified in paragraph 6 below, effective in each
case as of the Amendment No. 1 Effective Date (as defined in paragraph 8 below).

1.     Amendments to Paragraph 5. Affirmative Covenants.

        (a)   Paragraph 5C. Visitation Rights. Paragraph 5C of the Agreement is
hereby amended by replacing "four occasions in any calendar year" with "two
occasions in any calendar year".

        (b)   Paragraph 5K. Transactions with Affiliates. Paragraph 5K of the
Agreement is hereby amended by adding the following prior to the period at the
end thereof:

"; provided that this paragraph 5K shall not apply to any guaranty by the
Company or a Guarantor of Debt of a Finance Entity specifically permitted by
clause (xi) of paragraph 6C(2)"

        (c)   Paragraph 5 of the Agreement is amended by adding a new
paragraph 5P to the end thereof, to read as follows:

        "5P. Post-Closing Requirements.

        (i)    Within five Business Days following the Amendment No. 1 Effective
Date (or, with respect to clause (g) below, within a commercially reasonable
period of time following the Amendment No. 1 Effective Date), the Company shall
deliver or cause to be delivered to each Holder the following, each in form,
scope and substance satisfactory to the Required Holder(s):

        (a)   except as otherwise provided by clause (ii) of this paragraph 5P
and as determined by the Required Holder(s), new Security Documents and
appropriate UCC-1 and UCC-3 Financing Statements, describing as Collateral the
Property being acquired by the Company and its Subsidiaries pursuant to the LIG
Acquisition Documents and the Reorganization (as defined in Amendment No. 1);

        (b)   Guaranties or supplements thereto executed by each of Crosstex
Tuscaloosa, LLC, a Louisiana limited liability company, Crosstex LIG, LLC, a
Louisiana limited liability company, and Crosstex LIG Liquids, LLC, a Louisiana
limited liability company (collectively, the "New Subsidiary Guarantors");

        (c)   an Amended and Restated Pledge Agreement executed among the
General Partner, the MLP and the Collateral Agent;

        (d)   a Pledge Agreement executed by Crosstex Energy Services GP, LLC;

        (e)   Supplements to the Intercreditor Agreement executed by each of the
New Subsidiary Guarantors;

        (f)    a certificate of the secretary or assistant secretary of the
General Partner certifying (I) the existence of the Company and the General
Partner, (II) its organizational documents and the Company Partnership
Agreement, (III) the resolutions of the General Partner approving the LIG
Acquisition, the Cash Distribution (as defined in Amendment No. 1), the
Reorganization (as defined in Amendment No. 1) and the Loan Documents (other
than Amendment No. 1) executed and delivered on or before the date of such
certificate, and (IV) all documents evidencing other necessary corporate,
partnership or limited liability company action and governmental approvals, if
any, with respect to Amendment No. 1 and the other Loan Documents;

        (g)   a certificate of the secretary or assistant secretary of each of
the Guarantors certifying (I) either (A) that there have been no changes to such
Guarantor's organizational documents since June 3, 2003, or (B) its attached
organizational

2

--------------------------------------------------------------------------------






documents, (II) the resolutions of the governing body of such Guarantor
approving the Loan Documents (other than Amendment No. 1) executed and delivered
by such Guarantor on or before the date of such certificate, and (III) all
documents evidencing other necessary corporate, partnership or limited liability
company action and governmental approvals, if any, with respect to Amendment
No. 1 and the other Loan Documents executed and delivered on or before the date
of such certificate;

        (h)   certificates of good standing, existence and authority for the
Company, the General Partner, the MLP and each of the Guarantors from each of
the states in which the Company, each such Partner and each of the Guarantors is
organized;

        (i)    a favorable opinion of Thompson & Knight L.L.P., outside Texas
counsel to the Company, the General Partner, the MLP and the Guarantors;

        (j)    a favorable opinion of Taylor, Porter, Brooks & Phillips L.L.P.,
outside Louisiana counsel to the Company, the General Partner, the MLP and the
New Subsidiary Guarantors;

        (k)   certificate(s) of insurance naming the Collateral Agent as loss
payee or additional insured evidencing insurance which meets the requirements of
this Agreement and the Security Documents and which is in amount, form and
substance and from an issuer satisfactory to the Required Holder(s); and

        (l)    such other approvals, opinions, evidence and documents as the
Required Holder(s) may reasonably request.

        (ii)   Within 120 days following the Amendment No. 1 Effective Date, the
Company shall deliver or cause to be delivered to each Holder the following,
each in form, scope and substance satisfactory to the Required Holder(s):

        (a)   new Mortgages, other Security Documents and appropriate UCC-1 and
UCC-3 Financing Statements, describing as Collateral the Property being acquired
by the Company and its Subsidiaries pursuant to the LIG Acquisition Documents
and the Reorganization (as defined in Amendment No. 1), to the extent any of the
foregoing were not required to be delivered by such Purchaser pursuant to
clause (i) of this paragraph 5P; and

        (b)   a favorable opinion of Taylor, Porter, Brooks & Phillips L.L.P.,
outside Louisiana counsel to the Company, the General Partner and the New
Subsidiary Guarantors with respect to such Security Documents."

2.     Amendments to Paragraph 6. Negative Covenants.

        (a)   Paragraph 6A(1). Current Ratio. Paragraph 6A(1) of the Agreement
is amended by deleting such paragraph in its entirety and replacing it with the
following:

        "6A(1). [Intentionally omitted.]"

        (b)   Paragraph 6A(4). Minimum Tangible Net Worth. Paragraph 6A(4) of
the Agreement is amended by replacing "$60,000,000" with "$90,000,000" and
replacing "December 31, 2002" with "March 31, 2004".

3

--------------------------------------------------------------------------------



        (c)   Paragraph 6C(1). Liens, Etc.

        (I)   Clause (v) of paragraph 6C(1) of the Agreement is amended by
deleting such clause in its entirety and replacing it with the following:

        "(v) the negative pledge contained in the Bank Agreement and the
negative pledge contained in any agreement, instrument or document executed at
any time in connection with Debt permitted by clause (xi) of paragraph 6C(2);
provided that any such negative pledge in connection with Debt permitted by
clause (xi) of paragraph 6C(2) shall not place any restriction on the creation
or existence of any Lien now or hereafter securing the Obligations or, as a
result of the creation or existence of any Lien securing the Obligations, cause
or require the creation of any Lien securing such Debt;"

        (II)  Clause (vii) of paragraph 6C(1) of the Agreement is amended by
replacing "$500,000" with "$1,000,000".

        (d)   Paragraph 6C(2). Debt.

        (I)   Clause (vii) of paragraph 6C(2) of the Agreement is amended by
replacing "$5,000,000" with "$7,500,000".

        (II)  Clause (viii) of paragraph 6C(2) of the Agreement is amended by
replacing "$3,000,000" with "$10,000,000".

        (III) Clause (ix) of paragraph 6C(2) of the Agreement is amended by
deleting "and" at the end thereof.

        (IV) Clause (x) of paragraph 6C(2) of the Agreement is amended by
replacing "$5,000,000" with "$7,500,000" and replacing the period at the end
thereof with "; and".

        (V)  Paragraph 6C(2) of the Agreement is amended by adding a new
clause (xi) at the end thereof, to read as follows:

        "(xi) unsecured Debt of the Company and/or a Finance Entity not
exceeding $125,000,000 in aggregate principal amount at any time outstanding and
any unsecured guaranty of such Debt by the Company or any Guarantor; provided
that (a) such Debt is issued within 90 days of the Amendment No. 1 Effective
Date and (b) the maturity of such Debt is at least seven years after the
issuance thereof."

        (e)   Paragraph 6C(3). Investments in Other Persons. Clause (vi) of
paragraph 6C(3) of the Agreement is amended by replacing "Limited Partner" with
"MLP".

        (f)    Paragraph 6C(5). Sales, Etc. of Property. Clause (vii) of
paragraph 6C(5) of the Agreement is amended by replacing "$3,000,000" with
"$5,000,000".

        (g)   Paragraph 6I. Amendment of Company Partnership Agreement.
Paragraph 6I of the Agreement is amended by deleting such paragraph in its
entirety and replacing it with the following:

        "6I. Amendment of Company Partnership Agreement. The Company will not
amend, modify or supplement (i) the definition of "Available Cash" without the
prior written consent of the Required Holders, (ii) the rights of the OLP
Preferred Units or the obligations of the Company with respect to such holders
or the OLP Preferred Units without the prior written consent of the Required
Holders or (iii) any other provision of the Company Partnership Agreement if
such amendment, modification or supplement would be materially adverse to the
interests of the Holders without the prior written consent of the Required
Holders."

        (h)   Paragraph 6J. Bank Agreement. Paragraph 6J of the Agreement is
amended by replacing "$100,000,000" with "$200,000,000".

4

--------------------------------------------------------------------------------



3.     Amendments to Paragraph 7A. Acceleration.

        (a)   Clause (iii) of paragraph 7A of the Agreement is amended by
replacing "$3,000,000" with "$5,000,000".

        (b)   Clause (v) of paragraph 7A of the Agreement is amended by
replacing "5A(iii), 5E, 5I or 5N" with "5A(iii), 5E, 5I, 5N or 5P".

        (c)   Clause (xiii)(a) of paragraph 7A of the Agreement is amended by
replacing "$3,000,000" with "$5,000,000".

4.     Amendment to Paragraph 8U. Ownership.

        Clause (a) of paragraph 8U of the Agreement is amended by deleting such
clause in its entirety and replacing it with the following:

        "(a) The General Partner is the sole general partner of the Company, and
the Limited Partners are the only limited partners of the Company. As of the
date hereof, (i) the General Partner is the legal and beneficial owner of 0.001%
of the OLP Common Units in the Company, and (ii) the MLP is the legal and
beneficial owner of 99.999% of the OLP Common Units in the Company and 100% of
the membership interests of the General Partner. No part of the partnership
interests in the Company or the membership interests of the General Partner is
subject to any Lien, other than preferential rights of the Partners under the
Company Partnership Agreement and Liens in favor of the Collateral Agent."

5.     Amendments to Paragraph 10B. Other Terms.

        (a)   Paragraph 10B of the Agreement is amended by inserting each of the
following new definitions in the appropriate alphabetical positions:

        "Amendment No. 1" shall mean Letter Amendment No. 1 to this Agreement,
dated as of April 1, 2004.

        "Amendment No. 1 Effective Date" shall mean the date on which Amendment
No. 1 shall have become effective in accordance with its terms.

        "Finance Entity" means any Subsidiary of the MLP that is not also a
Subsidiary of the Company and that is formed for the purpose of issuing Debt
specifically permitted by clause (xi) of paragraph 6C(2).

        "LIG Acquisition" the acquisition of LIG Pipeline Company, a Nevada
corporation, pursuant to the LIG Purchase and Sale Agreement.

        "LIG Purchase and Sale Agreement" means the Purchase and Sale Agreement
dated as of February 13, 2004 between the MLP and AEP Energy Services
Investments, Inc., a Delaware corporation, as amended by the First Amendment
thereto dated as of February 13, 2004.

        "LIG Acquisition Documents" means the LIG Purchase and Sale Agreement
and all other agreements, instruments or documents executed in connection
therewith or otherwise related to the LIG Acquisition.

        "MLP" means Crosstex Energy, L.P., a Delaware limited partnership.

        "OLP Common Units" has the meaning set forth in the Company Partnership
Agreement.

        "OLP Preferred Units" has the meaning set forth in the Company
Partnership Agreement."

        (b)   Paragraph 10B of the Agreement is further amended by replacing the
definitions of "Bank Agreement", "Change of Control", "General Partner",
"Limited Partner", "Pledge Agreements" and

5

--------------------------------------------------------------------------------



"Responsible Officer" therein with the following, and each reference in the
Agreement to "Limited Partner" shall be amended to refer to "Limited Partners":

        " "Bank Agreement" means the Second Amended and Restated Credit
Agreement dated as of November 26, 2002 among the Company, the Banks, Union Bank
of California, N.A., as Administrative Agent, and The Royal Bank of Canada, as
Syndication Agent, as amended by that certain First Amendment thereto dated
June 3, 2003, that certain Second Amendment thereto dated as of October 30, 2003
and that certain Third Amendment thereto dated as of April 1, 2004, and as
further amended, modified or supplemented from time to time as permitted by this
Agreement.

        "Change of Control" means (a) the General Partner is no longer the sole
general partner of the Company, (b) the MLP owns less than 99.999% of the OLP
Common Units, (c) the failure of the MLP to own, directly or indirectly, 100% of
the outstanding equity interests of any holder of OLP Preferred Units or
(d) individuals who, at the beginning of any period of 12 consecutive months,
constitute the General Partner's Board of Directors cease for any reason (other
than death or disability) to constitute a majority of the General Partner's
Board of Directors then in office.

        "General Partner" shall mean Crosstex Operating GP, LLC, a Delaware
limited liability company.

        "Limited Partners" means the MLP and the holders of the OLP Preferred
Units.

        "Pledge Agreements" means (a) the Amended and Restated Pledge Agreement
among the Partners and the Collateral Agent in substantially the form of
Exhibit J attached hereto, (b) the Amended and Restated Pledge Agreement between
Crosstex Treating Services, GP, LLC and the Collateral Agent in substantially
the form of Exhibit K attached hereto, each as amended by the respective First
Amendments thereto dated as of June 3, 2003, (c) the Pledge Agreement, dated as
of June 3, 2003, between Crosstex Acquisition Management GP and the Collateral
Agent in substantially the form of Exhibit L attached hereto, and (d) any other
pledge agreements executed at any time in connection with securing any
Obligations, in each case as the same may hereafter be amended, modified,
supplemented or replaced from time-to-time.

        "Responsible Officer" means the Chief Executive Officer, President,
Chief Financial Officer, any Executive Vice President, any Senior Vice
President, any Vice President, Treasurer or Assistant Treasurer of the General
Partner."

        (c)   Paragraph 10B of the Agreement is further amended by replacing
"Limited Partner" with "MLP" in the definitions of "Guarantor" and "Guaranty"
therein.

        (d)   Paragraph 10B of the Agreement is further amended by deleting the
definition of "Renewal Fee" therein.

        6.     Limited Consent and Waiver. Subject to satisfaction of the
conditions set forth in paragraph 8 hereof, and in reliance on the
representations and warranties of the Company set forth in paragraph 7 hereof,
effective as of the Amendment No. 1 Effective Date, the Purchasers hereby
(i) consent to the LIG Acquisition, the Cash Distribution and the
Reorganization, (ii) consent to the amendment and restatement of the Company
Partnership Agreement, in the form delivered to the Purchasers on the date
hereof (the "OLP Restatement") and (iii) waive any and all Defaults or Events of
Default arising or which may heretofore have arisen under the Agreement or any
of the other Loan Documents as a result of the execution, delivery or
performance of the transactions and agreements in connection with the LIG
Acquisition, the Cash Distribution, the Reorganization or the OLP Restatement;
provided that if the Reorganization is not completed as described in the Omnibus
Agreement and such failure to be completed as described in the Omnibus Agreement
would be materially adverse to the Holders, the

6

--------------------------------------------------------------------------------




foregoing limited consent and waiver shall be void; provided, further, that the
foregoing limited consent and waiver shall not apply to any violation of
paragraph 6B of the Agreement (other than as a result of the Cash Distribution),
to any amendment, modification or supplement to the definition of "Available
Cash" in the Company Partnership Agreement or to any other amendment,
restatement, supplement or other modification of the Company Partnership
Agreement other than the OLP Restatement. The foregoing consent and waiver shall
be limited precisely as written and shall relate solely to the Agreement in the
manner and to the extent described herein, and nothing in this Amendment shall
be deemed to (i) constitute a waiver of compliance by the Company with respect
to any term, provision or condition of the Agreement or any other Loan Document
except as specifically provided herein, or (ii) prejudice any right or remedy
that any holder of Notes may now have (after giving effect to the foregoing
consent and waiver) or may have in the future under or in connection with the
Agreement or any other Loan Document. The Company agrees to deliver to each
Purchaser copies of all amendments, modifications or supplements to the Omnibus
Agreement.

        7.     Representations and Warranties. In order to induce the Purchasers
to enter into this Amendment, the Company hereby represents and warrants as
follows:

        (a)   The execution, delivery and performance by the Company of this
Amendment and the Agreement, as amended hereby, have in each case been duly
authorized by all necessary limited liability company, limited partnership or
other organizational action and do not and will not (i) contravene the terms of
the Company Partnership Agreement or the limited liability company agreement or
certificate of formation (or other organizational documents) of the General
Partner, the Company or any of their Subsidiaries, (ii) conflict with or result
in any breach or contravention of, or the creation of any Lien under, any
document evidencing any contractual obligation to which the General Partner, the
Company or any of their Subsidiaries is a party and which could subject any
holder of Notes to any liability, (iii) conflict with or result in any breach or
contravention of any order, injunction, writ or decree of any governmental
authority binding on the General Partner, the Company, any of their Subsidiaries
or their respective properties, or (iv) violate any applicable law binding on or
affecting the General Partner, the Company or any of their Subsidiaries.

        (b)   Each of the representations and warranties contained in
paragraph 8 of the Agreement is true and correct on and as of the date hereof,
and will be true and correct immediately upon, and as of the date of,
consummation of the LIG Acquisition and the Reorganization, in each case except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date.

        (c)   On and as of the date hereof, and after giving effect to this
Amendment, no Default or Event of Default exists under the Agreement.

        (d)   No Governmental Action is required for the due execution, delivery
or performance by the Company or any of its Subsidiaries of this Amendment, the
Agreement, as amended hereby, or any of the Loan Documents, as amended in
connection herewith, to which the Company or any of its Subsidiaries is a party.

        (e)   This Amendment, the Agreement, as amended hereby, and each of the
Loan Documents, as amended in connection herewith, to which the Company or any
of its Subsidiaries is a party, constitute legal, valid and binding obligations
of the Company or such Subsidiary, as applicable, enforceable against the
Company or such Subsidiary, as applicable, in accordance with their respective
terms.

        (f)    Each of the Liens under the Security Documents constitutes (and
each of the Liens under the Security Documents to be delivered in connection
with paragraph 5P of the Agreement, as amended hereby, will constitute) an
Acceptable Security Interest on the Collateral purported to be encumbered
thereby, enforceable against all third parties in all jurisdictions, securing
the payment of all obligations stated to be secured thereby under such Security
Documents, and the execution, delivery and

7

--------------------------------------------------------------------------------




performance of this Amendment and the Agreement, as amended hereby, do not
adversely affect any Lien under any of the Security Documents.

        (g)   The quarterly and annual financial statements most recently
delivered to the Purchasers pursuant to clauses (i) and (ii) of paragraph 5A of
the Agreement fairly present the Consolidated financial condition of the Company
and its Subsidiaries as of the respective dates thereof and the Consolidated
results of the operations of the Company and its Subsidiaries for the respective
fiscal periods ended on such dates, all in accordance with GAAP applied on a
consistent basis (subject to normal year-end audit adjustments and the absence
of footnotes in the case of the quarterly financial statements). Since
December 31, 2003 there has been no material and adverse change in the business,
condition (financial or otherwise), operations, performance, properties or
prospects of the Company or any of its Subsidiaries. The Company and its
Subsidiaries have no material contingent liabilities except as disclosed in such
financial statements or the notes thereto.

        (h)   There is no pending or, to the knowledge of the Company,
threatened action or proceeding affecting the Company or any of its Subsidiaries
before any Governmental Person, referee or arbitrator that could reasonably be
expected to have a Material Adverse Effect.

        8.     Conditions to Effectiveness. This Amendment shall become
effective as of the date (the "Amendment No. 1 Effective Date") first above
written when and if each of the conditions set forth in this paragraph 8 shall
have been satisfied (or waived in writing by the Required Holder(s)).

        (a)   Execution and Delivery of Documents. Each Purchaser shall have
received the following, each to be dated the date of execution and delivery
thereof unless otherwise indicated, and each to be in form and substance
satisfactory to such Purchaser and executed and delivered by each of the parties
thereto, as applicable:

        (i)    This Amendment, dated as of the Amendment No. 1 Effective Date.

        (ii)   A certificate of a Responsible Officer certifying that (A) the
representations and warranties contained in this Amendment and the Agreement, as
amended hereby, are true and correct on and as of the Amendment No. 1 Effective
Date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they shall be true and correct as of
such earlier date, (B) no Event of Default or Default exists as of the date
hereof and (C) all of the conditions specified in this paragraph 8 have been
met.

        (iii)  Amendments to each of the existing Mortgages.

        (iv)  A copy of the LIG Purchase and Sale Agreement certified by a
Responsible Officer (A) as being a true and correct copy of such document as of
the Amendment No. 1 Effective Date, (B) except as otherwise disclosed in writing
and acceptable to such Purchaser, as being in full force and effect and no
material term or condition thereof having been amended, modified or waived after
the execution thereof and (C) except as otherwise disclosed in writing and
acceptable to such Purchaser, that to the knowledge of such Responsible Officer,
none of the parties to any of the LIG Acquisition Documents shall have failed to
perform any material obligation or covenant required by the LIG Acquisition
Documents to be performed or complied with by it on or before the date of
closing of the LIG Acquisition.

        (v)   A report by Barnes and Click, Inc. regarding the Properties that
are the subject of the LIG Acquisition.

        (vi)  A Phase I environmental review by Flat Rock Energy Partners
covering those Properties to be acquired in connection with the LIG Acquisition.

8

--------------------------------------------------------------------------------






        (vii) An executed copy of the Third Amendment to the Bank Agreement,
certified by a Responsible Officer as being a true and correct copy of such
document as of the Amendment No. 1 Effective Date.

        (viii) Supplements as contemplated by Section 6.4(a) of the
Intercreditor Agreement, executed by each additional Bank becoming a Bank in
connection with the Third Amendment to the Bank Agreement.

        (ix)  An executed copy of the Omnibus Agreement certified by a
Responsible Officer as being a true and correct copy of such document as of the
date hereof.

        (x)   Such additional documents or certificates with respect to such
legal matters or limited liability company, limited partnership or other
proceedings related to the transactions contemplated hereby as may be reasonably
requested by such Purchaser.

        (b)   Accuracy of Representations and Warranties. The representations
and warranties contained in paragraph 7 of this Amendment shall be true and
correct as of the Amendment No. 1 Effective Date.

9.     Miscellaneous.

        (a)   Effect on Agreement. On and after the Amendment No. 1 Effective
Date, each reference in the Agreement to "this Agreement", "hereunder",
"hereof", or words of like import referring to the Agreement and each reference
in the Notes and all other documents executed in connection with the Agreement
to "the Agreement", "thereunder", "thereof", or words of like import referring
to the Agreement shall mean the Agreement as amended by this Amendment. The
Agreement, as amended by this Amendment, is and shall continue to be in full
force and effect and is hereby in all respects ratified and confirmed. The
execution, delivery and effectiveness of this Amendment shall not operate as a
waiver of any right, power or remedy under the Agreement nor, except as
specifically set forth and limited in paragraph 6 hereof, constitute a waiver of
any provision of the Agreement. Without limiting the generality of the
foregoing, nothing in this Amendment shall be deemed (i) to constitute a waiver
of compliance or consent to noncompliance by the Company or any other Person
with respect to any term, provision, covenant or condition of the Agreement or
any other Loan Document not expressly described in paragraph 6 or (ii) to
prejudice any right or remedy that any holder of Notes may now have (after
giving effect to the waiver set forth in paragraph 6) or may have in the future
under or in connection with the Agreement or any other Loan Document.

        (b)   Counterparts. This Amendment may be executed in any number of
counterparts (including those transmitted by facsimile) and by any combination
of the parties hereto in separate counterparts, each of which counterparts shall
be an original and all of which taken together shall constitute one and the same
Amendment. Delivery of this Amendment may be made by facsimile transmission of a
duly executed counterpart copy hereof.

        (c)   Expenses. The Company confirms its agreement, pursuant to
paragraph 11B of the Agreement, to pay promptly all out-of-pocket expenses of
the Purchasers related to the preparation, negotiation, reproduction, execution
and delivery of this Amendment and all matters contemplated hereby and thereby,
including without limitation all fees and out-of-pocket expenses of the
Purchasers' special counsel.

        (d)   Governing Law. THIS AMENDMENT SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF
THE STATE OF NEW YORK.

        (e)   Affirmation of Obligations. Notwithstanding that such consent is
not required under the Guaranties, each of the Guarantors consents to the
execution and delivery of this Amendment by the parties hereto. As a material
inducement to the undersigned to amend the Agreement as set forth

9

--------------------------------------------------------------------------------




herein, each of the Guarantors respectively (i) acknowledges and confirms the
continuing existence, validity and effectiveness of the Guaranty to which it is
a party and (ii) agrees that the execution, delivery and performance of this
Amendment shall not in any way release, diminish, impair, reduce or otherwise
affect its obligations thereunder.

        (f)    FINAL AGREEMENT. THIS AMENDMENT, TOGETHER WITH THE AGREEMENT AND
THE OTHER TRANSACTION DOCUMENTS, REPRESENTS THE FINAL AGREEMENT BETWEEN THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

        {Remainder of this page blank; signature page follows.}

10

--------------------------------------------------------------------------------



        If you agree to the terms and provisions hereof, please evidence your
agreement by executing and returning at least one counterpart to the Company at
2501 Cedar Springs, Suite 600, Dallas, Texas 85201.

    Very truly yours,
 
 
CROSSTEX ENERGY SERVICES, L.P.
 
 
By:
 
Crosstex Operating GP, LLC,
its general partner
 
 
 
 
By:
            /s/  WILLIAM W. DAVIS      

--------------------------------------------------------------------------------

    Name: William W. Davis
    Title: Executive Vice President and Chief Financial Officer


Agreed to as of the Amendment Effective Date:

PRUDENTIAL INVESTMENT MANAGEMENT, INC.

By:               /s/  RANDALL KOB      

--------------------------------------------------------------------------------

Vice President    
THE PRUDENTIAL INSURANCE COMPANY OF AMERICA
By:
 
 
 
        /s/  RANDALL KOB      

--------------------------------------------------------------------------------

Vice President    
PRUCO LIFE INSURANCE COMPANY
 
 
By:
 
 
 
        /s/  RANDALL KOB      

--------------------------------------------------------------------------------

Vice President    
 
 
 
 
 

Signature Page to Letter Amendment No. 1

--------------------------------------------------------------------------------



        Agreed to and acknowledged by each of the undersigned for the purposes
set forth in paragraph 9(e):

    GUARANTORS:
 
 
CROSSTEX ENERGY, L.P.
 
 
By:
 
Crosstex Energy GP, L.P.,
its general partner
 
 
 
 
By:
Crosstex Energy GP, LLC,
its general partner
 
 
 
 
 
By:
/s/  WILLIAM W. DAVIS      

--------------------------------------------------------------------------------

            Name: William W. Davis
Title: Executive Vice-President and Chief Financial Officer
 
 
CROSSTEX CCNG GATHERING LTD.
CROSSTEX CCNG MARKETING LTD.
CROSSTEX CCNG PROCESSING LTD.
CROSSTEX CCNG TRANSMISSION LTD.
CROSSTEX GULF COAST MARKETING LTD.
CROSSTEX GULF COAST TRANSMISSION LTD.
 
 
By:
 
Crosstex Energy Services GP, LLC,
general partner of each above limited partnership
 
 
 
 
By:
/s/  WILLIAM W. DAVIS      

--------------------------------------------------------------------------------

          Name: William W. Davis
Title: Executive Vice-President and Chief Financial Officer
 
 
CROSSTEX ALABAMA GATHERING SYSTEM, L.P.
CROSSTEX MISSISSIPPI INDUSTRIAL GAS SALES, L.P.
CROSSTEX MISSISSIPPI PIPELINE, L.P.
CROSSTEX SEMINOLE GAS, L.P.
CROSSTEX ACQUISITION MANAGEMENT, L.P.
 
 
By:
 
Crosstex Acquisition Management GP, LLC,
general partner of each above limited partnership
 
 
 
 
By:
/s/  WILLIAM W. DAVIS      

--------------------------------------------------------------------------------

          Name: William W. Davis
Title: Executive Vice-President and Chief Financial Officer


Signature Page to Letter Amendment No. 1

--------------------------------------------------------------------------------



    CROSSTEX TREATING SERVICES, L.P.
 
 
By:
 
Crosstex Treating Services GP, LLC,
its general partner
 
 
 
 
By:
/s/  WILLIAM W. DAVIS      

--------------------------------------------------------------------------------

          Name: William W. Davis
Title: Executive Vice-President and Chief Executive Officer


Signature Page to Letter Amendment No. 1

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.2



LETTER AMENDMENT NO. 1 to MASTER SHELF AGREEMENT
